EXHIBIT 10.2

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (as such may be amended, amended and restated, modified,
supplemented or restated from time to time, this “Guaranty”) is dated as of
September 23, 2013 by Rentech, Inc., a Colorado corporation (“Guarantor”) in
favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(“Administrative Agent”) for the benefit of the Lender Parties (as defined in
the Credit Agreement referenced below).

Reference is made to the Credit Agreement of even date herewith by and among
Rentech Nitrogen Holdings, Inc. (“Borrower”), Credit Suisse AG, Cayman Islands
Branch and each other lender from time to time party thereto, and Credit Suisse
AG, Cayman Islands Branch, as Administrative Agent (as such may be amended,
amended and restated, modified, supplemented or restated from time to time, the
“Credit Agreement”), pursuant to which the Lender Parties will make loans and
provide other credit accommodations to Borrower from time to time. Capitalized
terms used but not defined herein shall have the meanings given in the Credit
Agreement.

As a condition to the closing of the Credit Agreement and the initial advance
under the Credit Agreement, Guarantor has agreed to execute this Guaranty in
favor of Administrative Agent, as herein provided.

Borrower is a wholly-owned subsidiary of Guarantor and Guarantor will benefit,
directly or indirectly from the financial accommodations provided by the Lender
Parties to Borrower.

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Borrower by Lender Parties pursuant to the
Credit Agreement and the other Loan Documents, the undersigned Guarantor hereby
furnishes its guaranty of the Guaranteed Obligations (as hereinafter defined) in
favor of Administrative Agent, for itself and for the benefit of the Lender
Parties, as follows:

1. Guaranty. Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of Borrower
to the Lender Parties under the Credit Agreement and the other Loan Documents
(including the L/C Obligations and the L/C Issuer Documents) (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Lender Parties in
connection with the collection or enforcement thereof), and whether recovery
upon such indebtedness and liabilities may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against Borrower or Guarantor under the Bankruptcy Code
(Title 11, United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). Administrative Agent’s
books and records showing the amount of the Guaranteed Obligations shall, absent
manifest error, be admissible in evidence in any action or proceeding, and shall
be binding upon Guarantor and conclusive for the purpose of establishing the
amount of the Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations (other than payment in full
of the Guaranteed Obligations) which might otherwise constitute a defense to the
obligations of Guarantor under this Guaranty, and Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

 



--------------------------------------------------------------------------------

2. No Setoff or Deductions; Taxes; Payments. Guarantor represents and warrants
that it is organized and resident in the United States of America. Guarantor
shall make all payments hereunder without setoff or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of Administrative Agent) is imposed upon Guarantor with
respect to any amount payable by it hereunder, Guarantor will pay to
Administrative Agent, on the date on which such amount is due and payable
hereunder, such additional amount in U.S. dollars as shall be necessary to
enable Administrative Agent to receive the same net amount which Administrative
Agent would have received on such due date had no such obligation been imposed
upon Guarantor. Guarantor will deliver promptly to Administrative Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by Guarantor hereunder. The
obligations of Guarantor under this paragraph shall survive the payment in full
of the Guaranteed Obligations and termination of this Guaranty.

3. Rights of Administrative Agent. Guarantor consents and agrees that
Administrative Agent may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as Administrative Agent in its sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations. Without limiting the
generality of the foregoing, Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of Guarantor.

 

2



--------------------------------------------------------------------------------

4. Certain Waivers. Guarantor waives (a) any defense arising by reason of any
disability or other defense of Borrower or any other guarantor, or the cessation
from any cause whatsoever (including any act or omission of Administrative
Agent) of the liability of Borrower; (b) any defense based on any claim that
Guarantor’s obligations exceed or are more burdensome than those of Borrower;
(c) the benefit of any statute of limitations affecting Guarantor’s liability
hereunder; (d) any right to require Administrative Agent to proceed against
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in Administrative Agent’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by Administrative Agent; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties including any defenses based on suretyship or impairment
of collateral. Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of Guarantor hereunder are those of
primary obligor, and not merely as surety, and are independent of the Guaranteed
Obligations and the obligations of any other guarantor, and a separate action
may be brought against Guarantor to enforce this Guaranty whether or not
Borrower or any other person or entity is joined as a party.

6. Representations and Warranties. Guarantor represents and warrants that:

(a) It (i) is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization, (ii) is duly qualified and in good
standing as a foreign corporation in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed and where, in each case, failure so to qualify and be in
good standing could have a Material Adverse Effect, and (iii) has all requisite
company power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.

(b) The execution, delivery and performance by Guarantor of this Guaranty are
within its company powers, have been duly authorized by all necessary company
action, and do not (i) contravene its Constituent Documents, (ii) contravene any
contractual restriction binding on it or require any consent under any agreement
or instrument to which it is a party or by which any of its properties or assets
is bound, (iii) result in or require the creation or imposition of any Liens
upon any property or assets of Guarantor, or (iv) violate any Law (including,
but not limited to, the Securities Act of 1933 and the Exchange Act and the
regulations thereunder) or writ, judgment, injunction, determination or award.

(c) Guarantor is not entering into this Guaranty on the basis of MNPI.

(d) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption or waiver by, any
Governmental Authority or any other third party (except as have been obtained or
made and are in full force and effect), is required to authorize, or is required
in connection with, (i) the execution, delivery and performance by Guarantor of
this Guaranty or (ii) the legality, validity, binding effect or enforceability
of this Guaranty.

(e) Guarantor is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Neither Guarantor nor any Related Party, (i) is currently the subject of any
sanctions administered by OFAC or any other Governmental Authority, or (ii) is
located, organized or residing in any Subject Jurisdiction.

 

3



--------------------------------------------------------------------------------

(f) This Guaranty is and will be legal, valid and binding obligations of
Guarantor enforceable against Guarantor in accordance with its terms in all
respects.

(g) No Default exists and no Event of Default has occurred and is continuing, or
would result after giving effect to the borrowing of any Loan.

(h) Since March 31, 2013, (i) no event or condition has resulted in, or could be
reasonably expected to cause, either individually or in the aggregate, a
Material Adverse Effect, and (ii) no Change of Control or Issuer Event has
occurred or is reasonably expected to occur.

(i) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Guarantor after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Guarantor or against any of its properties or revenues
that (i) are reasonably likely to have a Material Adverse Effect or (ii) purport
to affect the legality, validity or enforceability of this Guaranty, or that
involves a substantial likelihood of prohibiting, restricting, delaying or
otherwise materially affecting the performance of any of the Loan Documents or
the making or repayment of the Loans.

(j) Guarantor is not required to register as an “investment company” as such
term is defined in the United States Investment Company Act of 1940.

(k) Guarantor has filed all U.S. federal and state tax returns and all other
material tax returns which are required to be filed by it in all jurisdictions
and has paid all taxes, assessments, claims, governmental charges or levies
imposed on it or its properties, except where the failure to file such tax
returns or pay such taxes or other amounts would not reasonably be expected to
have a Material Adverse Effect or for taxes contested in good faith by
appropriate proceedings diligently conducted and as to which adequate reserves
have been provided in accordance with GAAP. Guarantor has not entered into an
agreement or waiver or been requested in writing to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of taxes of Guarantor and is not aware of any circumstances that
would cause the taxable years or other taxable periods of Guarantor not to be
subject to the normally applicable statute of limitations, except as would not
reasonably be expected to have a Material Adverse Effect.

(l) (i) The present fair value of Guarantor’s assets exceeds the total amount of
Guarantor’s liabilities (including, without limitation, contingent liabilities),
(ii) Guarantor has capital and assets sufficient to carry on its businesses,
(iii) Guarantor is not engaged and is not about to engage in a business or a
transaction for which its remaining assets are unreasonably small in relation to
such business or transaction and (iv) Guarantor does not intend to incur or
believe that it will incur debts beyond its ability to pay as they become due.
Guarantor will not be rendered insolvent by the execution, delivery and
performance of documents relating to this Guaranty or by the consummation of the
transactions contemplated under this Guaranty.

(m) Guarantor has complied with its reporting obligations with respect to the
Underlying Equity and the Loan Documents (i) under Sections 13 and 16 of the
Exchange Act, including any required filings with the SEC and (ii) under
applicable securities laws of any other jurisdiction.

 

4



--------------------------------------------------------------------------------

(n) Guarantor has not engaged in or entered into any transaction prohibited
under Section 2.09 of the Credit Agreement.

(o) Neither Guarantor nor any of its assets, properties or revenues has any
right of immunity on the grounds of sovereignty or otherwise from jurisdiction
of any court or from setoff or any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the Law of any jurisdiction.

(p) The Loans are made with full recourse to Guarantor and constitute direct,
general, unconditional and unsubordinated Debt of Guarantor and rank pari passu
or senior to all other Debt of Guarantor. The Guaranty is not entered into by
Guarantor with the intent of facilitating a disposition of the Collateral
Shares.

(q) All written information provided with respect to Guarantor and its
Affiliates (including Issuer) by or on behalf of Guarantor to Administrative
Agent or any Lender in connection with the negotiation, execution and delivery
of this Guaranty and the other Loan Documents or the transactions contemplated
hereby and thereby including, but not limited to, any financial statements of
Guarantor and its Subsidiaries provided to Administrative Agent, was or will be,
on or as of the applicable date of provision thereof, when taken as a whole,
complete and correct in all material respects and did not (or will not) contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading in light of
the time and circumstances under which such statements were made.

(r) Each material agreement to which Guarantor is a party that requires an 8-K
filing by Guarantor with the SEC is in full force and effect, and Guarantor is
not in default under any provision of any indenture, mortgage, deed of trust,
credit agreement, loan agreement or any other material agreement or instrument
to which Guarantor is a party or by which Guarantor or any of its properties or
assets is bound which could reasonably be expected to result in a Material
Adverse Effect.

(s) All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of Guarantor have been duly obtained
and are in full force and effect, except where the failure to obtain and
maintain any of the foregoing could not reasonably be expected to result in a
Material Adverse Effect. There are no restrictions or requirements which limit
Guarantor’s ability to lawfully conduct its business or perform its obligations
under this Guaranty or any other Loan Document.

(t) Guarantor is not engaged in any business other than as described in its
Constituent Documents.

(u) Guarantor understands that upon the occurrence of an Event of Default and
the exercise of remedies pursuant to the Pledge Agreement, (i) the Collateral
Shares may be sold which may result in substantially discounted realization
value with respect to the Collateral Shares compared with the then market price
and (ii)(A) a bulk sale of the Collateral Shares may occur which may result in a
substantially discounted realization value with respect to the Collateral Shares
compared to the then current market price and (B) a private sale of the
Collateral Shares may occur which may result in less proceeds than a public
sale. Guarantor acknowledges and agrees that (x) any such bulk sale or private
sale or sale shall be a commercially reasonable disposition under the Uniform
Commercial Code notwithstanding any loss to it from a lower sale price, (y) the
Lender Parties shall not have any liability or responsibility for any losses to
Guarantor or Borrower arising from any such exercise of remedies.

 

5



--------------------------------------------------------------------------------

7. Affirmative Covenants. Guarantor shall:

(a) Existence. Preserve and maintain its existence and material rights and
franchises.

(b) Reporting Requirements. Furnish to Administrative Agent or cause to be
furnished to Administrative Agent:

(i) as soon as available, but in any event within ninety (90) days after the end
of its fiscal year, Guarantor’s annual audited consolidated financial
statements, including all notes thereto, which statements shall include a
consolidated statement of financial position as of the end of the relevant
fiscal year and a statement of operations and a statement of cash flows for such
fiscal year, all setting forth in comparative form the corresponding figures
from the previous fiscal year, all prepared in conformity with GAAP (and if in
conformity with GAAP) and accompanied by an unqualified report and opinion of
independent certified public accountants with an accounting firm of national
standing and reputation, which shall state that such financial statements, in
the opinion of such accountants, present fairly, in all material respects, the
consolidated financial position of Guarantor as of the date thereof and the
results of its operations and cash flows for the period covered thereby in
conformity with GAAP (and, if in conformity with GAAP), consistently applied;

(ii) as soon as available, but in any event no later than forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Guarantor, Guarantor’s quarterly unaudited consolidated financial statements
prepared in respect of such fiscal quarter and for the portion of Guarantor’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Guarantor as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Guarantor in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(iii) concurrently with such distributions, copies of all financial reports
distributed by or on behalf of Guarantor to all of its shareholders;

(iv) as soon as possible and in any event within two (2) Business Days after the
date on which Guarantor or any Aggregated Person acquires any Underlying Equity;

(v) copies of all general communications delivered by Guarantor to all
shareholders of Guarantor within two (2) Business Days of the day such
communications were first delivered to such shareholders; and

(vi) promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
Guarantor, other than MNPI, as Administrative Agent may from time to time
reasonably request.

 

6



--------------------------------------------------------------------------------

Guarantor shall use commercially reasonable efforts to not provide any MNPI to
any “public” side employee of any Lender Party notified as such to Guarantor by
such Lender Party. Guarantor acknowledges and agrees that if any Lender Party or
any of its Affiliates, acting in such capacities in connection with the
Facility, received from Guarantor or any of its Affiliates any such MNPI, such
Lender Party or Affiliate may disclose such MNPI publicly in connection with any
foreclosure.

Guarantor hereby acknowledges that the Lender Parties acting in their respect
capacities as such do not wish to receive MNPI. Guarantor hereby agrees that
upon provision of any materials or information provided by or on behalf of
Guarantor hereunder (collectively, “Guarantor Materials”), Guarantor shall be
deemed to (x) have represented that such Guarantor Materials contain no MNPI and
(y) have authorized Administrative Agent, any other Agent, L/C Issuer and the
Lenders to treat such Guarantor Materials as not containing any MNPI; provided,
however, that (i) to the extent such Guarantor Materials constitute Information,
they shall be treated as set forth in Section 8.12) and (ii) to the extent such
Guarantor Materials contains MNPI, Guarantor shall so notify the Lender Parties.

Documents required to be delivered pursuant to clause (i), (ii), (iii) or
(v) above may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which Guarantor posts such documents, or
provides a link thereto on Guarantor’s website on the Internet at the website
address listed in Section 8.02 of the Credit Agreement; provided that: (i) if
Administrative Agent so requests, Guarantor shall deliver paper copies of such
documents to Administrative Agent until a written request to cease delivering
paper copies is given by Administrative Agent and (ii) Guarantor shall notify
(which may be by facsimile or electronic mail) Administrative Agent of the
posting of any such documents. For the avoidance of doubt, Guarantor may deliver
any documents via facsimile or electronic mail in accordance with Section 8.02
of the Credit Agreement.

(i) Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including: (i) all
material taxes, assessments, claims and governmental charges or levies imposed
upon it or upon its property; provided, however, that Guarantor shall not be
required to pay or discharge any such tax, assessment, claim or charge that is
being diligently contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained; (ii) all lawful claims which,
if unpaid, would become a Lien on its property; and (iii) all Debt, as and when
due and payable.

(ii) Keeping of Books. Keep proper books of record and account as are necessary
to prepare financial statements in accordance with GAAP.

(c) Compliance with Laws. Comply with all disclosure / filing requirements of
applicable Law associated with entering into the Facility and comply with all
other requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to result
in a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(d) OFAC. Permit any Loan or the proceeds of any Loan, directly or indirectly:
(i) to be lent, contributed or otherwise made available to fund any activity or
business in any Subject Jurisdiction; (ii) to fund any activity or business of
any Person located, organized or residing in any Subject Jurisdiction or who is
subject to sanctions administered by OFAC or any other Governmental Authority;
or (iii) in any other manner that will result in any violation by any Person
(including any Lender or Administrative Agent) of any sanctions administered by
OFAC or any other Governmental Authority.

(e) Further Assurance. Upon the request of Administrative Agent, it shall
execute and/or deliver any additional agreements, documents and instruments, and
take such further actions as may be reasonably requested by Administrative Agent
from time to time, to carry out the provisions and purposes of this Guaranty.

8. Negative Covenants. Guarantor shall not, directly or indirectly:

(a) Restricted Transactions. Enter into any transactions prohibited by
Section 2.09 of the Credit Agreement. Guarantor may not take any action which
would reasonably be expected to create any transfer restrictions on the
Collateral Shares or otherwise cause the representations and warranties in
Section 4.01(p) or (q) of the Credit Agreement inaccurate as of any date.

(b) Investment Company. Become an “investment company,” as such term is defined
in the United States Investment Company Act of 1940.

(c) Compliance with Margin Regulations. Take any action with respect to the Loan
Documents that would result in a violation of Regulation T, U, or X.

9. Subrogation. Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of Administrative Agent or facilities
provided by Administrative Agent with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of
Administrative Agent and shall forthwith be paid to Administrative Agent to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

10. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable (other than contingent indemnity obligations) under this
Guaranty are indefeasibly paid in full in cash and any commitments of
Administrative Agent or facilities provided by Administrative Agent with respect
to the Guaranteed Obligations are terminated. Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of Borrower or Guarantor is made, or
Administrative Agent exercises its right of setoff , in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not Administrative Agent is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of Guarantor
under this paragraph shall survive termination of this Guaranty.

 

8



--------------------------------------------------------------------------------

11. Subordination. Guarantor hereby subordinates the payment of all obligations
and indebtedness of Borrower owing to Guarantor, whether now existing or
hereafter arising, including but not limited to any obligation of Borrower to
Guarantor as subrogee of Administrative Agent or any Lender Party or resulting
from Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If Administrative Agent so requests,
any such obligation or indebtedness of Borrower to Guarantor shall be enforced
and performance received by Guarantor as trustee for Administrative Agent and
the proceeds thereof shall be paid over to Administrative Agent on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of Guarantor under this Guaranty.

12. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against Guarantor or Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by Guarantor
immediately upon demand by Administrative Agent.

13. Expenses. Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of Administrative Agent’s rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of Administrative Agent in
any proceeding under any Debtor Relief Laws. The obligations of Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.

14. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by
Administrative Agent and Guarantor. No failure by Administrative Agent to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by Administrative Agent and Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by Guarantor for the benefit of Administrative Agent or any
term or provision thereof.

15. Condition of Borrower. Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from Borrower and
any other guarantor such information concerning the financial condition,
business and operations of Borrower and any such other guarantor as Guarantor
requires, and that Administrative Agent has no duty, and Guarantor is not
relying on Administrative Agent at any time, to disclose to Guarantor any
information relating to the business, operations or financial condition of
Borrower or any other guarantor (the guarantor waiving any duty on the part of
Administrative Agent to disclose such information and any defense relating to
the failure to provide the same).

 

9



--------------------------------------------------------------------------------

16. Survival of Representations. All representations and warranties made
hereunder or in connection herewith shall survive the execution and delivery
hereof. Such representations and warranties have been or will be relied upon by
Administrative Agent and each other Lender Party, regardless of any
investigation made by Administrative Agent or any other Lender Party or on their
behalf and notwithstanding that Administrative Agent or any other Lender Party
may have had notice or knowledge of any Default or Event of Default, and shall
continue in full force and effect as long as any Loan or any Guaranteed
Obligation hereunder shall remain unpaid or unsatisfied.

17. No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Guarantor acknowledges and agrees that: (a)(i) the arranging and other services
regarding this Guaranty provided by Administrative Agent and the other Lender
Parties are arm’s-length commercial transactions between Guarantor and its
Affiliates, on the one hand, and Administrative Agent and its Affiliates and the
other Lender Parties, on the other hand, (ii) Guarantor has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) Guarantor is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b)(i) Administrative Agent and each other
Lender Party is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Guarantor or any of its
Affiliates, or any other Person and (ii) Administrative Agent and the other
Lender Parties have no any obligation to Guarantor or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(c) Administrative Agent, its Affiliates and the other Lender Parties may be
engaged in a broad range of transactions that involve interests that differ from
those of Guarantor and its Affiliates, and Administrative Agent and the other
Lender Parties have no obligations to disclose any of such interests to
Guarantor or any of its Affiliates. To the fullest extent permitted by law,
Guarantor hereby waives and releases any claims that it may have against
Administrative Agent or its Affiliates or any other Lender Party with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

18. USA PATRIOT Act Notice. Each Lender Party that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Administrative Agent) hereby notifies Guarantor that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Guarantor, which information includes the name and
address of Guarantor and other information that will allow such Lender Party or
Administrative Agent, as applicable, to identify Guarantor in accordance with
the Act. Guarantor agrees to promptly provide any Lender Party or Administrative
Agent with all of the information requested by such Person to the extent such
Person deems such information reasonably necessary to identify Guarantor in
accordance with the Act.

 

10



--------------------------------------------------------------------------------

19. Credit Agreement. Guarantor acknowledges receipt of a copy of the Credit
Agreement.

20. Setoff. If an Event of Default shall have occurred and be continuing,
Administrative Agent and each other Lender Party, and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
Administrative Agent or such Lender Party or any such Affiliate, to or for the
credit or the account of Guarantor against any and all of the obligations of
Guarantor now or hereafter existing under this Guaranty to Administrative Agent
or such Lender Party or its Affiliates, irrespective of whether or not such
Person or Affiliate shall have made any demand hereunder and although such
obligations of Guarantor may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Person or Lender Party different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of Administrative Agent and each Lender Party and its Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that Administrative Agent and such Lender Party or its
Affiliates may have. Each Lender Party agrees to notify Guarantor and
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

21. Indemnification; Consequential Damages and Survival.

(a) Guarantor shall indemnify Administrative Agent (and any sub-agent thereof),
the L/C Issuer, each other Lender Party and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Guarantor or any Related Party
of Guarantor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Guaranty, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its respective Related Parties only, the
administration of this Guaranty, (ii) any Loan, any Letter of Credit or the use
or proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Guarantor or any Related Party of Guarantor, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Guarantor or any Related Party of Guarantor against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if Guarantor or such Related Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(b) To the fullest extent permitted by applicable Law, Guarantor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan,
any Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Subsection (a) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Guaranty or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

11



--------------------------------------------------------------------------------

(c) All amounts due under this Section shall be payable not later than ten
(10) Business Days after demand therefor.

(d) The obligations of Guarantor under this paragraph shall survive the payment
in full of the Guaranteed Obligations and termination of this Guaranty.

22. Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the law of the State of New York,
without giving effect to its conflict of laws provisions other than
Section 5-1401 of the New York General Obligations Law. This Guaranty shall
(a) bind Guarantor and its successors and assigns, provided that Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent of Administrative Agent (and any attempted assignment without
such consent shall be void), and (b) inure to the benefit of Administrative
Agent and its successors and assigns and Administrative Agent may, without
notice to Guarantor and without affecting Guarantor’s obligations hereunder,
assign, sell or grant participations in the Guaranteed Obligations and this
Guaranty, in whole or in part. Guarantor hereby irrevocably (i) submits to the
nonexclusive jurisdiction of the United States District Court of the Southern
District of the State of New York, and all appropriate appellate courts or, if
jurisdiction in such court is lacking, any New York State court of competent
jurisdiction sitting in New York (and all appropriate appellate courts), in any
action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith. Service of process by Administrative
Agent in connection with such action or proceeding shall be binding on Guarantor
if sent to Guarantor by registered or certified mail at its address specified
below or such other address as from time to time notified by Guarantor.
Guarantor agrees that Administrative Agent may disclose to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guaranteed Obligations any and all
information in Administrative Agent’s possession concerning Guarantor, this
Guaranty and any security for this Guaranty. All notices and other
communications to Guarantor and Administrative Agent under this Guaranty shall
be in writing and shall be delivered in the manner set forth in Section 8.02 of
the Credit Agreement to the addresses specified therein for such Person.

23. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, GUARANTOR AND ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

24. Enforcement of Guaranty. Upon the request of either the CS Financial Group
or the MS Financial Group, Administrative Agent may enforce this Guaranty with
respect to all or a portion of the Guaranteed Obligations. Guarantor hereby
acknowledges that no failure on the part of any Lender Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof nor
shall the single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The Lender Parties
agree (by their acceptance of the benefits of this Guaranty) that so long as
there is an administrative agent under the Credit Agreement, this Guaranty may
only be enforced by Administrative Agent.

 

12



--------------------------------------------------------------------------------

25. Entire Agreement. This Guaranty and the other Loan Documents constitute the
entire agreement between the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, between the parties hereto relating to the subject matter hereof.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

Executed this 23rd day of September, 2013.

 

RENTECH INC. By:  

/s/ Dan J. Cohrs

Name:   Dan J. Cohrs Title:   Chief Financial Officer, Executive   Vice
President and Treasurer

Signature Page to Guaranty Agreement